In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00024-CR



         RANDALL GREENOUGH, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 402nd District Court
                 Wood County, Texas
             Trial Court No. 23,426-2017




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                     MEMORANDUM OPINION
         Randall Greenough was charged in six separate indictments with four charges of

aggravated sexual assault of a child and two charges of indecency with a child by sexual contact.1

A jury found him guilty of all six offenses. As to each conviction, the jury assessed Greenough’s

punishment as ninety-nine years’ confinement in prison, along with a $10,000.00 fine. The trial

court ordered Greenough’s sentences to run consecutively.

         Greenough has filed a single brief in which he raises an issue common to all of his appeals,2

maintaining that the State’s argument was egregious and that the trial court’s instruction to

disregard his comments did not cure the alleged defect. We addressed this issue in detail in our

opinion of this date in Greenough’s appeal in cause number 06-18-00020-CR. For the reasons

stated therein, we affirm the trial court’s judgment in this cause number.

         The trial court’s judgment is affirmed.




                                                      Bailey C. Moseley
                                                      Justice

Date Submitted:            June 7, 2018
Date Decided:              July 13, 2018

Do Not Publish

1
 In this case, the State indicted Greenough, in trial court cause number 23,426-2017, with the offense of indecency
with a child by sexual contact, alleging that on July 30, 2015, Greenough “did then and there intentionally and
knowingly engage in sexual contact with [Ginny], a child younger than 17 years of age, and not the spouse of the
defendant, by causing contact between the hand of [Ginny] and the genitals of defendant, with the intent to arouse and
gratify the sexual desire of defendant.”
2
 Greenough appeals from four convictions of sexual assault of a child and two convictions of indecency with a child
in our cause numbers 06-18-00019-CR through 06-18-00024-CR.

                                                          2